                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

JAVIER PORTILLO, ET AL.                     CIVIL NO. 6:15-cv-01048

VERSUS                                      JUDGE ROBERT G. JAMES

PERMANENT WORKERS, LLC,                     MAGISTRATE JUDGE HANNA
ET AL.

                                   JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

consideration of objections filed, this Court concludes that the Magistrate Judge=s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that the plaintiff=s

motion for attorneys= fees and costs [Rec. Doc. 45] is DENIED.

      Signed this 29th day of October, 2018.



                                      _______________________________
                                      ROBERT G. JAMES
                                      UNITED STATES DISTRICT JUDGE
